MAY-38-2619 : .
éQs€ 7:16-cv-07S0 fF NSRAHST Bocument 32 Filed 07/02/19 Pagelof3 P#/@8

Case 7:16-cv-07301-NSR-LMS Document 31 Filed 05/30/19 Page 1 of 2

U.S. Department of Justice

 

 

United States Attorney
Southern Disirict af New York

846 Chambers Street, Third Floor
New York, New York 10007

   
 

 

 

May 30, 2019
T_ Ratedi duly 2, 2019
BY ECF & FAX SO-ORDERED- ~.,
Hon. Nelson S$. Roman a Pacman
United States District Court CF Upon
300 Quarropas Strcet HON NELSON § ROHAy ee |
New York, New York 10007 ITED STATES DIS THC? JUDGE} Lo
Clerle of dhe Gsuck reqwesled Lo berinmake
Re: United States v. Ginsburg Development Companies, 16 Civ. 7301 (NSR)(LMS) the mobo. |
(dee 3! ) “

Dear Judge Roman:

We represent the U nited States (the “Government”), the plaintiff in the above-referenced
Fair Housing Act (“FHA”) case. We write respectfully—on behalf of both the Government and
defendant Ginsburg Development Companies (“GDC”)—to request dismissal without prejudice

of the above-referenced action.

 

Paragraph 2 of the Stipulation of Scttlement, which was entered into by the Government
and GDC on April 11, 2018, see Dkt, No. 29, provides as follows:

No later than 60 days from the entry of this Stipulation and Order, the United
States and GDC shall submit a joint status letter to the Court to indicate
whether the requirements of paragraphs 3-4, 7-8, 27-31, 38-39, 40, and 45 of
the Settlement Stipulation have been implemented. Ln the event that the joint
status letter submitted by the United States and GDC indicates that the
implementation of those requirements has been completed, this Action shall
be dismissed without prejudice to reinstatement upon the application of any
party in the event of a breach of the provisions of the Settlement Stipulation,
provided that such application is made within one year following the entry of
this Stipulation and Order.

a GDC submits, and the Government concurs, that the requirements of paragraphs 3, 4, 7, 8, 27,
| a 28,29, 30, 31, 38, 39, 40, and 45 have been implemented. Accordingly, the period of time in

' | G~ which this Action may be reinstated has now ended. The parties did not file the required status
»  L. letter within 60 days, and regret any inconvenience to the Court arising from that failure.

| Under the terms of the Stipulation and Order, this action is now deemed dismissed with
© prejudice and not subject to reinstatement after April 12, 2021; that is, three years following the

4
7
(~ entry of the Stipulation and Order. Id. J 3.

 

We thank the Court for its consideration of this letter and the request herein.

 
MAY-38-2619 : .
é2id8 7:16-cv-d7 SOPH MS HScument 32 Filed 07/02/19 Page2of3 P45

Case 7:16-cv-07301-NSR-LMS Document 31 Filed 05/30/19 Page 2 of 2

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney
Southern District of New York

By: /s/ Natasha W, Teleanu
LI YU
NATASHA W. TEI-EANU
Assistant United States Attorneys
Tol.: (212) 637-2734/2528
Fax: (212) 637-2686

ce: (by EC & FAX)

Mark Ginsburg, Fisq.
Steven Bagwin, Esq.
Counsel for Ginshurg Development Companies

TOTAL P.@3

 
MAY-38-2819  é2ide 7:16-cv-O7 OPENER MS Hdcument 32 Filed 07/02/19 Page 3 of 3

FACSIMILE COVER SHEET

 

U.S. Department of Justice

 

United States Attorney
Southern District of New York

NORE aE CIHOIOIONOI A AIO OIOI OIG ae OROIOIOK a a RIOT IOICaC ARE I NOI CR a I fF RC EIR ORR OROC RT RE PAO

From: Natasha W. Teleanu
Assistant United States Attorney

Office Phone No.: (212) 637-2528
Fax Number: (212) 637-2786
No. of pages (including cover sheet): 3

Datc sent: May 30, 2019

BE ROIS SIGE OIG Eg: XOROI OR RR EA HEIR OIC ACA: HE HE SRC ROIOIOROIOK iC Bai aE ROHORORO ROI a 5 oor SACRO IOI HO HR

 

 

 

"FOR. OFFICIAL USE ONLY"
U.S. ATTORNEY FACSIMILE COMMUNICATION

 

 

 

The information contained in this facsimile message, and any and all accompanying documents, constitute
“ROR OFFICIAL USE ONLY" information. This information is the property of the U.S. Attorney's
Office. If you are not the intended recipient of this information, any disclosure, copying, distribution, or
the taking of any action in reliance on this information is strictly prohibited. If you received this
information in error, please notify us immediately by iclephone at the ubove number and destroy the
information. (rev. 9/08)

 

 

 

JERS OROIOIO i Ok aR ati a a ORO ROI R deeds OIF NOI IO a aca ae a Tok 1H FOI fGk aR a EE EE IER HOI DICT IOFOIOIOK KE

To: Hon. Nelson S$. Roman
United States District Judge
Fax No, (914) 390-4179

CC; Mark Ginsburg, Esq.
Steven Bagwin, Esq.
Ginsburg & Redmond, P.C,
Fax No. (914) 495-3520

Re: United States yv, Ginsburg Development Companies,
16 Civ. 7301 (NSR)(LMS)

Please see attached.

Thank you.
